             Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 1 of 15
1
                                                             Honorable Robert S. Lasnik
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
9
10   Firs Home Owners Association,
                                                NO. 2:19-cv-01130-RSL
11                        Plaintiff,
                                                DEFENDANT'S MEMORANDUM IN
12   v.                                         OPPOSITION TO PLAINTIFF'S
13                                              MOTION FOR RELIEF FROM CASE
     City of SeaTac, a Municipal Corporation,   SCHEDULE DEADLINES AND FOR
14                                              LEAVE TO AMEND COMPLAINT,
                       Defendant.               DISPOSITIVE MOTION DEADLINE
15                                              AND THE TRIAL DATE
16                                              NOTE ON MOTION CALENDAR:
17                                              MARCH 26, 2021

18
19
20
21
22
23
24
25
26
27
                                                               MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO
                                                                    807 North 39th Avenue
                                                                     Yakima, WA 98902
                                                                   Telephone (509)575-0313
29   PLAINTIFF'S MOTION FOR RELIEF FROM CASE                          Fax (509)575-0351
     SCHEDULE DEADLINES AND FOR LEAVE TO
30   AMEND COMPLAINT, DISPOSITIVE MOTION
     DEADLINE AND THE TRIAL DATE
     NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 2 of 15
1
2
3
                                         I.     INTRODUCTION
4
           Nine months after the deadline to amend pleadings, and a month after the discovery
5
     cutoff, the plaintiff ("HOA") moves to amend their complaint. The proposed amendments
6
7    expand the scope of the complaint, adding 80 new factual allegations, many of which simply

8    rehash existing claims or incorporate evidence produced during discovery in 2020. (Compare
9    Dkt. #25 at ¶¶ 3.1-3.83 and Dkt. #106-5 at ¶¶ 7-170).
10
           The HOA also proposes to re-allege disparate impact claims that were dismissed by this
11
     Court in March 2020 pursuant to Rule 12(b)(6). (Dkt. #106-4 at ¶¶ 173, 188; Dkt. #57). The
12
13   HOA has not explained why it was unable to re-allege these claims prior to the June 2020

14   deadline to amend pleadings. (Dkt. #20). In any event, responding to disparate impact claims

15   will require additional time, additional discovery, and additional expert testimony.
16         In addition to re-alleging claims that have been dismissed, the HOA also proposes to
17
     assert new claims against the City for "continuing violation[s]" of the FHA and WLAD. (Dkt.
18
     #106-4 at ¶¶ 178, 193). In order to ascertain the basis for these claims, the City will need to
19
20   conduct additional discovery and, if necessary, retain additional expert witnesses.

21         At some point, the HOA must move the case it has brought forward. This is the HOA's

22   second motion for relief from the scheduling orders, and the second time the HOA has moved to
23
     amend its complaint. The HOA would not be in this position had it been diligent in prosecuting
24
     this case and not waited until January 2021 to conduct a Rule 30(b)(6) deposition. The HOA has
25
     not shown good cause for relief from the scheduling order.
26
27                                                                            MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                        Yakima, WA 98902
                                                                                  Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                         Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 1
     NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 3 of 15
1
2
3
           Even if the HOA is entitled to relief under Rule 16, the Court should deny leave to amend
4
     the complaint pursuant to Rule 15. The amendments are futile, the delay undue, and the
5
     prejudice to the City substantial. In the event the Court allows the HOA to amend its complaint
6
7    to re-incorporate disparate impact claims and add new "continuing violation" claims, the City

8    should be allowed recover reasonable costs associated with discovery that will be required to
9    defend against these claims. See DeFrenza v. Progressive Express Ins. Co., 345 F. Supp. 3d
10
     1243, 1256 (E.D. Cal. 2017); Toungate v. Konica Minolta Bus. Solutions, USA, Inc., 2009 WL
11
     596597 at *6 (W.D. Wash. March 9, 2009).
12
13                                      II.     BACKGROUND

14   A.     The deadline to amend pleadings was June 10, 2020.

15          The HOA commenced this action in King County Superior Court in July 2019. (Dkt. #1-
16   2). The scheduling order established a June 10, 2020, deadline to amend pleadings and an
17
     August 9, 2020, deadline to complete discovery. (Dkt. #20 at 1).
18
            Following removal to this Court, the HOA moved to amend its complaint on October 14,
19
20   2019. (Dkt. #21). The City consented, and the HOA filed its first amended complaint on

21   October 21, 2019. (Dkt. #25). The City filed a Rule 12(b)(6) motion to dismiss that was granted

22   in part on March 23, 2020. (Dkt. #36; Dkt. #57). The Court dismissed the HOA's disparate
23
     impact claims with leave to amend. (Dkt. #57). Despite having nearly three months until the
24
     June, 10, 2020, deadline to amend its complaint, the HOA did not do so.
25
26
27                                                                         MENKE JACKSON BEYER, LLP
                                                                                 807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                      Yakima, WA 98902
                                                                                Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                       Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 2
     NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 4 of 15
1
2
3
            Prior to the deadline to complete discovery, the City conducted a Rule 30(b)(6)
4
     deposition of the plaintiff on July 21, 2020. (Dkt. #93 at 1).
5
     B.     The HOA did not request relief from the deadline to amend pleadings.
6
7           On August 8, 2020, the HOA moved to continue the discovery deadline and trial date for

8    six months. (Dkt. #63). The plaintiff did not move to amend the deadline to amend pleadings,
9    which had passed two months earlier. (Id.). The Court granted this motion and issued a new
10
     scheduling order on August 18, 2020. (Dkt. #68). The new scheduling order established a
11
     deadline to complete discovery on or before February 9, 2021. (Id., at 1).
12
13   C.     While discovery commenced in 2019, the HOA did not note the City's Rule 30(b)(6)
            deposition until shortly before the discovery cutoff.
14
            Although discovery had been ongoing since late 2019, the HOA did not serve a Rule
15
     30(b)(6) notice on the City until January 8, 2021. (Plant dec., Ex A). At the City's request, the
16
17   deposition occurred on February 5, 2021. (Plant dec., ¶ 7).

18   D.     The City produced more than 85,000 pages of discovery to the HOA in 2020 .

19          The HOA propounded a first set of discovery on the City in December 2019. (Id., ¶ 2).
20
     With its response to this discovery, the City produced more than 22,000 pages of documents to
21
     the HOA in January 2020. (Id.).
22
            After the discovery deadline was extended, the HOA propounded a second set of
23
24   discovery in September 2020. (Id., ¶ 6). The discovery asked for all communications to or from

25   two former councilmembers during a period of time encompassing four years, and to or from one
26
27                                                                           MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                        Yakima, WA 98902
                                                                                  Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                         Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 3
     NO. 2:19-cv-01130-RSL
              Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 5 of 15
1
2
3
     current councilmember for a period of time encompassing two-years. (Id.). In response to this
4
     discovery, the City produced more than 55,000 pages of records to the HOA between October
5
     and December 2020. (Id.).
6
7    E.       The amendments to the complaint proposed by the HOA.

8             The HOA proposes to add 80 paragraphs of factual allegations to the Complaint. The
9    HOA argues that these amendments result from the HOA "synthesiz[ing]" the Rule 30(b)(6)
10
     deposition testimony of the City with "the City's 10,000+ pages of production[.]" (Dkt. #105 at
11
     1). This argument is belied by the proposed amendments, which can be grouped into five
12
13   categories:

14        •   Many of the proposed amendments merely re-phrase existing allegations. (See Dkt.

15            #106-5 at proposed paragraphs 34, 37-40, 44, 46-49, 52, 54, 57-60, 62-63, 66-67, 70-72,
16
              74, 76-77, 79-82, 84, 88, 98-101, 104, 119-120, 133, 162-170).
17
          •   Many of the proposed amendments reference material produced by City through written
18
              discovery in 2020. (See id., at proposed paragraphs 33, 35, 36, 42, 53, 56, 64, 68, 85, 91-
19
20            92, 95-97, 105, 124, 128, 130-132, 135-139, 147-148, 150).

21        •   Some of the proposed amendments simply copy the HOA's own discovery answers. For
22            example, proposed paragraph number 142 is copied verbatim from a discovery answer
23
              provided by the HOA in January 2020. (See Dkt. #93-13 at 5-6).
24
25
26
27                                                                             MENKE JACKSON BEYER, LLP
                                                                                    807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                         Yakima, WA 98902
                                                                                   Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                          Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 4
     NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 6 of 15
1
2
3
        •   Approximately 10 paragraphs regurgitate information from an expert report prepared on
4
            behalf of the HOA by Cheryl Markham, previously filed at Dkt. #86-1. (See Dkt. #106-5
5
            at proposed paragraphs 15-21, 23, 26 and 73).
6
7       •   Finally, several paragraphs describe events during public meetings, including during

8           2019-2021. (See id., at proposed paragraphs 12, 50, 89, 123, 151, 157, 158-161).
9
            In addition, the HOA proposes to re-allege the previously dismissed disparate impact
10
     claims and assert new claims for "continuing violations" of the FHA and WLAD. (Dkt. #106-4
11
     at ¶¶ 163, 178, 188, 193)
12
13                                  III.   STANDARD OF REVIEW

14          Rule 15(a) does not control after a court has entered a pretrial scheduling order and the
15   deadline to amend pleadings has passed. Precor Inc. v. Fitness Quest, Inc., No. C05-0993L,
16
     2007 WL 136749 at *1 (Jan. 12, 2007). When a party seeks to amend a pleading after the date
17
     set forth in the scheduling order, that party must first show good cause for the amendment under
18
     Rule 16, then, if good cause be shown, the party must demonstrate that amendment was proper
19
20   under Rule 15. Johnson v. Mammoth Recreation, Inc., 975 F.2d 604, 608 (9th Cir. 1992).

21          Rule 16 requires "good cause" and "the judge's consent" in order to modify a scheduling
22   order and allow amended pleadings after the deadline. The "good cause" standard focuses on the
23
     diligence of the party requesting the amendment. Johnson, 975 F.2d at 609. If a party has acted
24
     diligently yet still cannot reasonably meet the scheduling deadlines, the court may allow
25
     modification of the pretrial schedule. Id. However, "if that party was not diligent, the inquiry
26
27                                                                           MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                       Yakima, WA 98902
                                                                                 Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                        Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 5
     NO. 2:19-cv-01130-RSL
              Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 7 of 15
1
2
3
     should end" and the motion to modify should not be granted. Id. While prejudice to the party
4
     opposing modification may provide additional reasons for denying the motion, it is not required
5
     to deny a motion to amend under Rule 16(b). Coleman v. Quaker Oats Co., 232 F.3d 1271, 1295
6
7    (9th Cir. 2000).

8                                        IV.    LEGAL ARGUMENT
9            The HOA is not entitled to relief from the scheduling orders because it has not shown that
10
     it was diligent. The HOA's argument that the amendments are necessary due to newly
11
     discovered evidence does not withstand scrutiny. The HOA fails to explain why it could not re-
12
13   allege its disparate impact claims until after the deadline to amend pleadings and after the

14   discover cutoff. Finally, the amendments will prolong this lawsuit, increase the costs to the City

15   of defending it, and otherwise prejudice the City.
16           Even if the HOA could establish good cause under Rule 16, the Court should deny the
17
     HOA's motion under Rule 15 because the amendment will prejudice the City, cause an undue
18
     delay in this litigation, and be futile.
19
20   A.      The HOA is not entitled to relief under Fed. R. Civ. P. 16.

21           1.      The HOA has not been diligent.

22           The "good cause" inquiry under Rule 16 focuses on the diligence of the HOA's legal
23
     counsel. Johnson, 975 F.2d at 609. The closest the HOA comes to addressing this issue in its
24
     memorandum is the following sentence: "[A]fter a comprehensive review of the 10,000+ pages
25
     of document production from the City of SeaTac, in light of the February 5, 2021 testimony from
26
27                                                                           MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                        Yakima, WA 98902
                                                                                  Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                         Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 6
     NO. 2:19-cv-01130-RSL
               Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 8 of 15
1
2
3
     the City of SeaTac's four Rule 30(b)(6) deponents, the Plaintiff'[s] attorneys realized the need for
4
     an amended complaint." (Dkt. #104 at 3). This assertion is not substantiated by the amendments
5
     actually proposed by the HOA.
6
7              The HOA argues that during the Rule 30(b)(6) deposition on February 5, 2021, it was

8    able to confirm, inter alia, "the City's position regarding its commitments" under an interlocal
9    agreement with King County, its comprehensive land use plan, and a partnership with the Puget
10
     Sound Regional Council. (Dkt. #105 at 2). This was hardly news. In fact, the HOA had
11
     produced an expert report discussing these very "commitments" in December 2020. (See Dkt.
12
13   #86-1).

14             It is apparent from simply reading the amendments proposed by the HOA that many rest

15   on information known to the HOA well in advance of the June 2020 deadline to amend
16   pleadings, and that most if not all rest on information known to the HOA in advance of the
17
     discovery cutoff. See Scott v. Chipotle Mexican Grill, Inc., 300 F.R.D. 193, 197 (S.D.N.Y.
18
     2014) ("A party fails to show good cause when the proposed amendment rests on information
19
20   that the party knew, or should have known, in advance of the deadline.") (internal quotations and

21   citations omitted). While the Courts "need not find good cause on the whole, but rather may

22   appropriately consider whether the movant has shown good cause for each proposed amendment
23
     or group of related amendments," Cervantes v. Zimmerman, 2019 WL 112954 at *5 (S.D. Cal.
24
     March 12, 2019), such an analysis is rendered all but impossible due to vagueness of the HOA's
25
     justification for the need to amend it complaint.
26
27                                                                           MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                        Yakima, WA 98902
                                                                                  Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                         Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 7
     NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 9 of 15
1
2
3
            But even if the information was new, the HOA was dilatory in waiting until September
4
     2020 to serve a second set of written discovery and until January 2021 to note its Rule 30(b)(6)
5
     deposition. The HOA's motion does not explain why it was unable to conduct discovery in a
6
7    manner that would have allowed it to comply with existing scheduling orders. This failure of

8    proof should be dispositive as to this motion. See Bopari v. Shinseki, 2010 WL 4738125 at *2
9    (E.D. Cal. Nov. 16, 2010) (plaintiff failed to show "good cause" for relief from scheduling order
10
     where the plaintiff's inability to complete discovery was caused in large part by her own delay in
11
     propounding discovery).
12
13          Moreover, the Court dismissed the HOA's disparate impact claims on March 23, 2020,

14   approximately three months before the June 2020 deadline to amend pleadings. (Dkt. #20; Dkt.

15   #57). The HOA was aware of this deadline, yet did not move for relief from the deadline for
16   nearly a year, until March 2021. The Ninth Circuit has stated that "carelessness is not
17
     compatible with a finding of diligence and offers no reason for a grant of relief." Johnson, 975
18
     at 609. Waiting nearly a year to re-allege disparate impact claims against the City is not
19
20   consistent with diligence. See Marathon Financial Ins. Co., RRG v. Ford Motor Co., 591 F.3d

21   458, 470-71 (5th Cir. 2009) (affirming denial of motion under similar circumstances).

22          Finally, the HOA has provided neither argument nor justification for its failure to file a
23
     dispositive motion pursuant to the existing scheduling order, and filed its motion for relief from
24
     the dispositive motion deadline on the deadline. By the HOA's own admission, it became aware
25
     of its need for relief in mid-February. (See Dkt. #105 at 1; Dkt. #106 at 1-2). While one of the
26
27                                                                           MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                        Yakima, WA 98902
                                                                                  Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                         Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 8
     NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 10 of 15
1
2
3
     HOA's three attorneys became ill in late February, the HOA is represented in this lawsuit by two
4
     other attorneys as well, neither of whom have explained the HOA's inability to seek relief prior
5
     to the dispositive motion deadline. See Hardy v. County of El Dorado, 2008 WL 3876329 at *1
6
7    (E.D. Cal. Aug. 20, 2008) ("requesting the Court to modify the Scheduling Order to extend the

8    discovery cut-off date three days before the deadline does not constitute diligence.").
9           2.      The City will be prejudiced.
10
            While prejudice to the party opposing modification may provide additional reasons for
11
     denying the motion, it is not required to deny a motion to amend under Rule 16(b). Coleman,
12
13   232 F.3d at 1295.

14          In Coleman, the Ninth Circuit considered whether a plaintiff who alleged only a disparate

15   treatment theory of discrimination could amend her complaint at the summary judgment stage to
16   advance a disparate impact theory of liability. Id., at 1291-92. Affirming the trial court's
17
     decision that she could not, the Ninth Circuit observed that "[a] disparate impact theory, lacking
18
     the requirement that a plaintiff prove intent and focusing on statistical analysis, requires that the
19
20   defendant develop entirely different defenses[.]" Id., at 1292. In a similar manner, the City will

21   be required to develop entirely new defenses to disparate impact claims asserted by the HOA.

22   Additional discovery will also be required with respect to the new claims alleging "continuing
23
     violations" of the FHA and the WLAD.
24
            The Ninth Circuit has held that reopening discovery with resulting delay in the
25
     proceedings supports a finding of prejudice. Coleman, 232 F.3d at 1294-95 (citing
26
27                                                                             MENKE JACKSON BEYER, LLP
                                                                                     807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                          Yakima, WA 98902
                                                                                    Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                           Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 9
     NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 11 of 15
1
2
3
     Lockheed Martin Corp. v. Network Sols., Inc., 194 F.3d 980, 986 (9th Cir. 1999) ("A
4
     need to reopen discovery and therefore delay the proceedings supports a district court's
5
     finding of prejudice from a delayed motion to amend the complaint.")). The prejudice
6
7    that will result from the additional time, expenses, and resources required to defend new

8    claims at this late stage of this lawsuit provide an additional reason to deny the HOA's
9    motion.
10
     B.      The Court should deny the HOA leave to amend the complaint under Rule 15(a).
11
             Even if the HOA can establish "good cause" for relief from the scheduling order for
12
13   purposes of Rule 16, amendment of the complaint is improper under Rule 15. While leave to

14   amend "shall be freely given when justice so requires," Fed. R. Civ. P. 15(a), it "is not to be

15   granted automatically." Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). "A
16   trial court may deny such a motion if permitting an amendment would prejudice the opposing
17
     party, produce an undue delay in the litigation, or result in futility for lack of merit." Id.
18
     Prejudice to the opposing party is the most important factor. Id.
19
20           The plaintiffs in Jackson, like the HOA here, proposed amending the complaint to

21   advanced new legal theories. Affirming the trial court's denial of leave to amend, the Ninth

22   Circuit noted that "[a]lthough the appellants have offered to reimburse the appellees for any
23
     additional discovery expenses the Bank incurs, their offer does not take into account the
24
     opportunity costs to the Bank when its officers spend time in the discovery process rather than
25
     engaging in their normal duties." Id., at 1388. This observation is no less true here, although the
26
27                                                                              MENKE JACKSON BEYER, LLP
                                                                                      807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                           Yakima, WA 98902
                                                                                     Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                            Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 10
     NO. 2:19-cv-01130-RSL
            Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 12 of 15
1
2
3
     HOA has not offered to reimburse the City for additional discovery that will be required to
4
     defend these claims.
5
            In addition, the City has expended considerable time and effort to prepare and file a
6
7    dispositive motion on the existing claims in accordance with the scheduling order. The HOA's

8    efforts to evade resolution of this lawsuit by amending its claims after the completion of
9    discovery and after the City has filed a dispositive motion impedes a resolution of this lawsuit
10
     and prejudices the City.
11
            In Zivkovic v. Southern California Edison Co., 302 F.3d 1080 (9th Cir. 2002), the trial
12
13   court denied a motion to amend a complaint because the motion was filed "only several days

14   before the discovery cut-off and less than three months before trial was to commence." Id., at

15   1087. The Ninth Circuit affirmed, noting that "[t]he requirement of additional discovery would
16   have prejudiced Edison and delayed the proceedings." Id. The case for denying the HOA's
17
     motion under Rule 15 is stronger here than it was in Edison, because the HOA moved to amend
18
     its complaint after the discovery cutoff and on the dispositive motion deadline. See also
19
20   Solomon v. North Am. Life & Cas. Ins. Co., 151 F.3d 1132, 1139 (9th Cir. 1998) (affirming the

21   district court's denial of motion to amend pleadings filed on the eve of the discovery deadline).

22          Finally, the Court should deny the HOA's motion to amend the complaint because the
23
     proposed amendments are futile for reasons set forth in the Court's prior ruling on the City's
24
     motion to dismiss and the City's own motion for summary judgment. (See Dkt. #57; Dkt. #92).
25
26
27                                                                           MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                        Yakima, WA 98902
                                                                                  Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                         Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 11
     NO. 2:19-cv-01130-RSL
            Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 13 of 15
1
2
3
     C.     The Court should not grant the HOA additional time to answer the City's
4           dispositive motion.

5           Subsequent to the HOA filing its motion, the City stipulated to a request by the HOA for
6    additional time to respond to the City's dispositive motion. (Dkt. #110). The Court has granted
7
     the stipulated order. (Dkt. #111). The HOA's request for additional time to answer the City's
8
     dispositive motion should be denied as moot.
9
10   D.     If the Court grants the HOA's motion for leave to file an amended complaint, the
            Court should order the HOA to bear the cost of additional discovery required by
11          new claims alleged against the City.

12          Should the Court grant the HOA's motions for relief from the scheduling order and for
13   leave to amend its complaint, the Court should require the HOA to bear the cost of additional
14
     discovery necessitated by the amendments. See DeFrenza, 345 F. Supp. 3d at 1256 (allowing
15
     amendment to complaint at summary judgment stage of lawsuit and shifting "the cost of any
16
     discovery (conducted by either party)" related to the new claims to the amending party);
17
18   Toungate v. Konica Minolta Business Solutions, USA, Inc., 2009 WL 596597 at *6 (W.D. Wash.

19   March 9, 2009) (granting leave under Rule 15 to amend complaint; authorizing the defendant
20   leave to take additional depositions; stating that "[d]efendant may also choose to file a request
21
     for reasonable costs associated with those depositions.").
22
                                      VI.     CONCLUSION
23
24          For the reasons set forth above, the HOA's motion should be denied.

25
26
27                                                                           MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                        Yakima, WA 98902
                                                                                  Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                         Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 12
     NO. 2:19-cv-01130-RSL
          Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 14 of 15
1
2
3
         DATED THIS 22nd day of March, 2021.
4
5
                                        s/ QUINN N. PLANT
6
                                        WSBA # 31339
7                                       Menke Jackson Beyer, LLP
                                        Attorneys for Defendant
8                                       807 North 39th Avenue
                                        Yakima, Washington 98902
9                                       Telephone: (509) 575-0313
10                                      Fax: (509) 575-0351
                                        Email: qplant@mjbe.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                            MENKE JACKSON BEYER, LLP
                                                                     807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                          Yakima, WA 98902
                                                                    Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                           Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 13
     NO. 2:19-cv-01130-RSL
            Case 2:19-cv-01130-RSL Document 115 Filed 03/22/21 Page 15 of 15
1
2
3
                                  CERTIFICATE OF SERVICE
4
5           I hereby certify that on March 22, 2021, I filed the foregoing with the Clerk of the
6
     Court using the CM/ECF System, which will send notification of such filing to the
7
     following:
8
     V. Omar Barraza                                     omar@barrazalaw.com
9    Christina L. Henry                                  chenry@hdm-legal.com
10   Mary E. Mirante Bartolo                             mmbartolo@seatacwa.gov
     Mark S. Johnsen                                     mjohnsen@seatacwa.gov
11   Seann Mumford                                       smumford@mjbe.com
     Brendan W. Donckers                                 bdonckers@bjtlegal.com
12
13   and I hereby certify that I have mailed by United States Postal Service the document to

14   the following non-CM/ECF participants:

15          None.
16                                                s/ QUINN N. PLANT
17                                                WSBA #31339
                                                  Menke Jackson Beyer, LLP
18                                                Attorneys for Defendant
                                                  807 North 39th Avenue
19                                                Yakima, Washington 98902
20                                                Telephone: (509) 575-0313
                                                  Fax: (509) 575-0351
21                                                Email: qplant@mjbe.com

22
23
24
25
26
27                                                                          MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
28   DEFENDANT'S MEMORANDUM IN OPPOSITION TO                                       Yakima, WA 98902
                                                                                 Telephone (509)575-0313
     PLAINTIFF'S MOTION FOR RELIEF FROM CASE                                        Fax (509)575-0351
29   SCHEDULE DEADLINES AND FOR LEAVE TO
     AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE - 14
     NO. 2:19-cv-01130-RSL
